DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US Publication 20170158547).
a.	As to claims 1, 2, and 6, Dannoux discloses a method of bending a glass sheet including placing the glass sheet on a support and heating the entire glass sheet to a first viscosity.  Than a band of heat is applied along selected regions of the glass sheet for over a period of time and bends the glass sheet.  Therefore the glass sheet will have a flat portion and a side portion extending from the flat portion and is curved.  The shape of the glass can have the inner surface of the second curved portion face the flat portion as seen in the figures.  The glass is used as a cover glass for an electronic device.  This reference is silent to a first and second curved portion with at least one processing portion.  
	Dannoux discloses that the glass sheet can have localized glass viscosity’s and therefore allow the glass article to achieve varying curvature radius and multiple bends within the glass article depending upon profile of the glass sheet to be formed.  Therefore it would have been obvious to one of ordinary skill in the art to have formed a first curved portion and a second curved portion extending from the first curved portion with at least one processing portion between the two curved portions as the heater is moved along the glass and can be heated in selected regions as Dannoux allows for these complex glass shapes.  Depending upon the desired curvatures of large bends or small pends and the localization of heating the glass will have different angles of curvature as well as different viscosity profiles since the glass can be heated and cooled in localized regions and therefore the processing portion will have a different refractive index than the bend location.  

b.	As to claims 3-5, 7 and 10, Dannoux allows for the glass sheet to have multiple bend regions and complex bend angles to form a cover glass however is silent to exact shape of the side portion.
	It would have been obvious to one of ordinary skill in the art to have formed the glass member with a side portion in the closed loop shape and had the processing portion protrude from the side of the glass as these are aesthetic design choices of a user since Dannoux discloses shaping and bending the glass to form a desired shape.  One of ordinary skill in the art could have bend the glass to these shapes to create a more aesthetically pleasing cover glass for an electronic device.

c.	As to claim 9, Dannoux discloses that the thickness of the glass casing may have a thickness that ranges and the overall thickness of the glass casing can be from 6 to 8 mm and the walls and bends of the class can be from .7 to 1 mm.  Therefore it would have been obvious to have the side portion have a different thickness than the flat portion as Dannoux discloses the thickness can vary and the walls/bends can have a different thickness as this overlaps in scope of Dannoux teachings.

d.	As to claims 11, 12, 15 and 17-20, Dannoux discloses a method of bending a glass sheet including placing the glass sheet on a support and heating the entire glass sheet to a first viscosity.  Than a band of heat is applied along selected regions of the glass sheet for over a period of time and bends the glass sheet.  Therefore the glass sheet will have a flat portion and a side portion extending from the flat portion and is curved.  The shape of the glass can have the inner surface of the second curved portion face the flat portion as seen in the figures.  The glass is used as a cover glass for an electronic display device (light emitting).  This reference is silent to a first and second curved portion with at least one processing portion.  
	Dannoux discloses that the glass sheet can have localized glass viscosity’s and therefore allow the glass article to achieve varying curvature radius and multiple bends within the glass article depending upon profile of the glass sheet to be formed.  Therefore it would have been obvious to one of ordinary skill in the art to have formed a first curved portion and a second curved portion extending from the first curved portion with at least one processing portion between the two curved portions as the heater is moved along the glass and can be heated in selected regions as Dannoux allows for these complex glass shapes.  Depending upon the desired curvatures of large bends or small pends and the localization of heating the glass will have different angles of curvature as well as different viscosity profiles since the glass can be heated and cooled in localized regions and therefore the processing portion will have a different refractive index than the bend location.  
Dannoux allows for the glass sheet to have multiple bend regions and complex bend angles to form a cover glass however is silent to exact shape of the side portion.
	It would have been obvious to one of ordinary skill in the art to have formed the glass member with a side portion in the closed loop shape as this is an aesthetic design choice of a user since Dannoux discloses shaping and bending the glass to form a desired shape.  One of ordinary skill in the art could have bend the glass to these shapes to create a more aesthetically pleasing cover glass for an electronic device.
e.	As to claims 13 and 14, Dannoux discloses that the front cover can have decorations that correspond to touch-sensitive areas on the display device.  While Dannoux does not teach a sensor assembly configured to detect contact with a user it would have been obvious to one ordinary skill in the art to have had a sensor assembly disposed on the display device as Dannoux teaches the use of a touch display and therefore would require the sensor assembly to function as a touch display and to have formed the operable portion as part of the processing portion in the protruding area as this would be an aesthetic design choice of a user since Dannoux discloses shaping and bending the glass to form a desired shape.  One of ordinary skill in the art could have bend the glass to these shapes to create a more aesthetically pleasing cover glass for an electronic device.


Claims 8 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US Publication 20170158547) in view of HSU et al (US Publication 20090009941).
a.	 Dannoux renders claim 1 obvious for the reasons noted above, however is silent to an ornamental layer including a base film and a print layer.  Dannoux discloses decorations may be formed on the glass cover layer.
b.	Hsu discloses the use of a substrate film and a print film over a housing for an electronic device.
c.	It would have been obvious to one of ordinary skill in the art to have used the decorative layers of Hsu to from the decorations of Dannoux as it would be a suitable alternative to provide the desired decoration features.  See MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785